Date: 01/04/2008 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: CANADIAN ZINC CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for thesubject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 09/05/2008 Record Date for Voting (if applicable) : 09/05/2008 Meeting Date : 17/06/2008 Meeting Location (if available) : Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON 136802105 CA1368021053 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for CANADIAN ZINC CORPORATION
